                 Case 2:19-cv-00508-BJR Document 63 Filed 05/26/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8

 9   KING COUNTY, a governmental entity,             Civil Action No. 2:19-cv-00508-BJR

10                   Plaintiff,                      ORDER GRANTING STIPULATED
                                                     MOTION FOR CONTINUANCE
11          v.

12   VIRACON, INC., a Minnesota
     Corporation, QUANEX I.G. SYSTEMS
13   INC., an Ohio Corporation, and
     TRUSEAL
14   TECHNOLOGIES INC., a Delaware
     Corporation,
15
                     Defendants.
16

17
            After reviewing the Stipulated Motion for Continuance, and good cause
18
     appearing, it is hereby ORDERED that the Stipulated Motion for Continuance is
19
     GRANTED.
20
            The Court recognizes that COVID-19 continues to significantly impact those
21
     living and working in King County, Washington, including the parties in this case.
22
     Accordingly, the Court revises the case management dates as follows:
23
            1.       The discovery deadline is extended to August 21, 2020. All discovery,
24
     both fact and expert, is stayed until July 22, 2020.
25
            2.       The deadline to file dispositive motions is extended to September 7, 2020.
26
            3.       All other pre-trial and trial dates set out in the Court’s March 18, 2020
27
     Order Setting Trial Dates and Related Dates remain unchanged by this order.
                Case 2:19-cv-00508-BJR Document 63 Filed 05/26/20 Page 2 of 3



 1         4.       Viracon’s responses to King County’s outstanding discovery requests are

 2   due on August 21, 2020.

 3         5.       All depositions currently noticed will be postponed and will go forward, on

 4   mutually-agreeable dates, after the expiration of the stay of discovery.

 5         6.       King County will complete its document production by June 5, 2020.

 6   There will be no further requests for extensions of time from King County regarding this

 7   deadline.

 8         7.       King County and Viracon are precluded from serving additional written

 9   discovery (interrogatories, requests for admission, or requests for production of

10   documents) on each other, even after the stay is lifted.

11         Dated this 26th day of March 2020

12

13

14

15
                                                                A
                                                                Barbara Jacobs Rothstein
                                                                U.S. District Court Judge
16
                      ’
17

18
19

20

21

22

23

24

25

26

27
     Case 2:19-cv-00508-BJR Document 63 Filed 05/26/20 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
